United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Saint Albans, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Kathleen Murchinson, for the appellant
Office of Solicitor, for the Director

Docket No. 07-1898
Issued: January 7, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 5, 2007 appellant, through her representative, filed a timely appeal of a May 1,
2007 merit decision of the Office of Workers’ Compensation Programs denying modification of
a March 20, 2007 decision which suspended her compensation benefits. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly suspended appellant’s compensation benefits
effective April 14, 2007 pursuant to 5 U.S.C. § 8123(d), on the grounds that she failed to submit
to a scheduled medical examination without showing good cause.
FACTUAL HISTORY
On October 23, 1987 appellant, then a 35-year-old nursing assistant, filed a traumatic
injury claim alleging that on October 15, 1987 she injured her lower back and neck while lifting
a patient. She stopped work on October 21, 1987 and did not return. The Office accepted the

claim for back and neck strain. Appellant was placed on the periodic rolls and received
appropriate compensation benefits.
On July 12, 2006 the Office notified appellant that she was being referred for a second
opinion medical evaluation to address her continued residuals and work capacity. It advised her
of her responsibility to attend the appointment and that, if she failed to do so without an
acceptable reason, her compensation benefits could be suspended in accordance with section
8123(d). By letter dated July 19, 2006, Medical Consultants Network (MCN), a company that
schedules medical examinations on behalf of the Office, advised appellant that she had an
appointment on August 3, 2006 at 1:15 p.m. with Dr. Wayne Kerness, a Board-certified
orthopedic surgeon. Appellant was advised to contact MCN if she was unable to keep the
appointment and to contact the Office if she had any questions. The notice was properly
addressed to her address of record and included Dr. Kerness’ address and telephone number.
By letter dated November 13, 2006, the Office proposed to suspend appellant’s
compensation benefits on the grounds that she failed to attend the medical examination
scheduled for August 3, 2006. It afforded appellant 14 days to furnish reasons in writing, with
supporting evidence, for her failure to attend the examination. The Office advised her that, if her
reasons were deemed invalid, then she would be found to have obstructed a medical examination
and her compensation benefits would be suspended under section 8123(d) of the Federal
Employees’ Compensation Act until the obstruction ceased.
On November 21, 2006 appellant informed the Office by telephone that the reason she
did not attend the scheduled appointment was because she had been in the emergency room that
weekend. She advised that she would submit medical evidence from her physician.
By decision dated March 20, 2007, the Office suspended appellant’s compensation
benefits, effective April 14, 2007. It found that she failed to attend the medical examination
scheduled for August 3, 2006 or to provide written evidence justifying her failure to attend the
examination.
In an April 12, 2007 letter, Elizabeth S. Lesser, a licensed clinical social worker and
appellant’s representative, requested reconsideration of the suspension of appellant’s benefits.
The Office was informed that appellant was currently hospitalized and had undergone several
medical and psychiatric hospitalizations during the past year. Ms. Lesser noted that appellant
was “disorganized and unable to fully care for herself.”
On April 18, 2007 the Office received medical reports from the Zucker Hillside Hospital.
In an April 13, 2007 report, Dr. James A. Amend, a treating physician, noted a history of
schizophrenia and performed a magnetic resonance imaging (MRI) scan of the brain. The record
contains Zucker Hillside Hospital inpatient progress notes dated March 21 and April 13, 2007 by
Dr. Abdullah Hasan, a treating psychiatrist. He indicated that appellant was diagnosed with
schizophrenia disorder and admitted to the hospital on March 21, 2007.

2

By decision dated May 1, 2007, the Office denied modification of the suspension of her
benefits.1
LEGAL PRECEDENT
Section 8123 of the Act authorizes the Office to require an employee, who claims
disability as a result of federal employment, to undergo a physical examination as it deems
necessary.2 The determination of the need for an examination, the type of examination, the
choice of locale, and the choice of medical examiners are matters within the province and
discretion of the Office.3 The Office’s federal regulations, at section 10.320, provides that a
claimant must submit to examination by a qualified physician as often and at such time and
places as the Office considers reasonably necessary.4 Section 8123(d) of the Act and section
10.323 of the Office’s regulations provide that, if an employee refuses to submit to or obstructs a
directed medical examination, his or her compensation is suspended until the refusal or
obstruction ceases.5 However, before the Office may invoke these provisions, the employee is
provided a period of 14 days within which to present in writing his or her reasons for the refusal
or obstruction.6 If good cause for the refusal or obstruction is not established, entitlement to
compensation is suspended in accordance with section 8123(d) of the Act.7
ANALYSIS
Following appellant’s failure to attend a scheduled medical examination on August 3,
2006 the Office suspended her compensation benefits, effective April 14, 2007, pursuant to
section 8123(d) of the Act. The Board finds that the suspension of benefits was proper.
The Board notes that the Office determined that a second opinion examination was
reasonably necessary to determine appellant’s work capacity and the extent and degree of any

1

The Board notes that, following the May 1, 2007 decision appellant submitted additional evidence. Its
jurisdiction is limited to reviewing the evidence that was before the Office at the time of its final decision. See
20 C.F.R. §§ 501.2(c); Donald R. Gervasi, 57 ECAB ___ (Docket No. 05-1622, issued December 21, 2005);
Rosemary A. Kayes, 54 ECAB 373 (2003). Therefore, this new evidence cannot be considered by the Board on
appeal. Appellant may submit this evidence to the Office, together with a formal written request for reconsideration,
pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606(b)(2).
2

5 U.S.C. § 8123(a).

3

S.B., 58 ECAB ___ (Docket No. 06-1838, issued January 11, 2007); James C. Talbert, 42 ECAB 974 (1991).

4

20 C.F.R. § 10.320; see Dana D. Hudson, 57 ECAB ___ (Docket No. 05-300, issued January 9, 2006).

5

5 U.S.C. § 8123(d); 20 C.F.R. § 10.323.
February 17, 2006).

See Sharon Handy, 57 ECAB ___ (Docket No. 06-51, issued

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence,
Chapter 2.810.14(d) (July 2000).
7

Id.; see Scott R. Walsh, 56 ECAB ___ (Docket No. 04-1962, issued February 18, 2005); Raymond C. Dickinson,
48 ECAB 646 (1997).

3

employment-related residuals. Under section 8123 of the Act and its implementing regulations
appellant was required to attend the examination.8
On July 12, 2006 the Office notified appellant that she was being referred for a second
opinion evaluation on the issues of continuing residuals and current work capacity. The Office
informed her of her obligations to attend and cooperate. The notice clearly explained that
appellant’s compensation benefits could be terminated for failure to report for or obstruction of
the examination. In a letter dated July 19, 2006, which was properly addressed to appellant at
her address of record, MCN advised her of the date and time of her scheduled August 3, 2006
appointment with Dr. Kerness. Appellant was also provided with Dr. Kerness’ address and
telephone number. As noted, she did not appear for the appointment, nor did appellant attempt
to reschedule the appointment prior to the designated time. Appellant’s refusal to submit to the
medical examination warrants suspension of compensation unless she can establish good cause
for her failure to report at the scheduled time.9
The Board finds that appellant did not establish good cause for her failure to report to the
scheduled examination with Dr. Kerness. The Office notified her on November 13, 2006 that it
proposed suspension of his compensation benefits. Appellant was given over 14 days to submit
a valid reason for her failure to attend the scheduled medical appointment. The Board has held
that, where a claimant raises the issue of having difficulty attending a scheduled examination
prior to the date of the examination and the Office fails to address those concerns, then the
claimant has grounds after the suspension for challenging the propriety of the suspension of
compensation.10 The Board has found, however, that the claimant must properly raise her
concern prior to the scheduled examination.11 In this case, appellant did not provide any reasons
prior to the scheduled examination to reschedule or explain why she was unable to attend.
The record reflects that on November 21, 2006 appellant informed the Office by
telephone that the reason she did not attend the August 3, 2006 scheduled appointment was
because she had been in the emergency room over the weekend. However, she did not submit
any evidence showing that she was unable to attend the schedule appointment. Because
appellant failed to attend the August 3, 2006 medical examination and did not provide good
cause for the failure within 14 days of the Office’s November 13, 2006 notice of proposed
suspension, the Board finds that the Office properly suspended her compensation benefits as of
April 14, 2007.
On May 1, 2007 the Office denied modification of the March 20, 2007 decision and
stated that appellant’s compensation benefits could not be reinstated until the date of verification
that she had attended and fully cooperated with a medical examination. It noted that the medical
evidence submitted by appellant did not address the August 3, 2006 date or why she was unable
8

5 U.S.C. § 8123(d); 20 C.F.R. § 10.323.

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence,
Chapter 2.810.14(d) (July 2000).
10

See Gustavo H. Mazon, 49 ECAB 156 (1997).

11

Id.

4

to attend. Thus, it was insufficient to show that appellant had good cause for not attending the
scheduled medical examination and the Office properly denied her request for modification of
the suspension of her benefits.
CONCLUSION
The Board finds that the Office properly suspended appellant’s compensation benefits
effective April 14, 2007 as she failed to attend a scheduled medical examination without
showing good cause for her refusal
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 1 and March 20, 2007 are affirmed.
Issued: January 7, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

